DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed 25 February 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language – see particularly the “Nullity Action” cited as NPL.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 25 February 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 2004/0856315 does not appear to be a valid pre-grant publication.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 7 and 14, Applicant recites “at least part of the first protector body is located in the second opening in the ready to use position”. However, it is not understood for the originally filed details to disclosure to support the qualifier “at least” which would seek to encompass protection for configurations where ALL of the first protector body is located in the second opening. Specifically, Examiners notes that Applicant only has support for configurations wherein PART (i.e. the second arm) is located in the second opening. The first arm (and the proximal wall) are located within the interior of the second protector body.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 7, 14, 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, Applicant recites “the finger at an end of the distal wall”. However, to the extent that “a finger” has been struck from parent Claim 1 it is unclear to what structure Applicant refers. It is unclear if Applicant intends Claim 2 to now introduce “a finger”, separately, or if the claimed pointing direction should be directed toward a different structure/feature of the distal wall.
	Regarding Claims 7 and 14, Examiner submits it is unclear how “at least part” (inclusive to “all”) of the first protector body could be located “in the second opening” to the extent that the second protector body must retain therein part of the first protector body. Looking at the second opening (see Fig. 5) it would appear that a portion of the first protector is retained in the opening such that a portion lies within the second protector body and a portion lies outside of the second protector body. As such, it is unclear how Applicant may be intending to use the phrase “in the second opening…” and to what extent this “second opening” may or may not be distinctive from “the interior” of the second protector body (said “interior” being separately recited in Claim 1).
	Regarding Claim 22, Applicant recites “the interior of the catheter hub”. To the extent that no specific “interior” of the catheter hub has been previously introduced it is unclear if such structure is the same or different from the previously claimed “an interior cavity” of the hub.
	Regarding Claim 22, Applicant recites “the part of the first protector body is located in the second opening”. However, no such “a part of the first protector body” has been recited. The subsequent clause recites numerous parts of the first protector body and it is unclear if “the part” is intended to reference one of these components, may be inclusive to one of these components, or describes a unique part separate from those further enumerated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0182362 (“Sircom”) in view of U.S. Publication No. 2005/0027263 (“Woehr”).
Regarding Claim 9, Sircom discloses a needle tip protector assembly comprising:
A needle (2) projecting distally from a needle hub (not shown – i.e. the proximal geometry affixing the needle to the handle/syringe…etc.), wherein the needle has a lengthwise axis (i.e. the longitudinal axis concentric with the needle lumen) and a sharpened needle tip (3);
A tip protector assembly (1, 4) located closer to the proximal end of the needle than the needle tip is in the ready to use position (see Fig. 1 – i.e. the tip protector lies between the distal needle tip and the proximal end of the needle such that it is necessarily closer to the proximal end of the needle compared to the distal tip of the needle), said tip protector assembly comprising a first protector body (4) located inside an interior of a second protector body (1);
Wherein the second protector body comprises a distal end with a distal wall enclosing the distal end and having a first opening formed through the distal wall (see Fig. 1 – i.e. the end nearer the sharpened distal tip of the needle), a proximal end (i.e. the end remote from the distal end), and a second opening (see slot S) located between the distal end and the proximal end of the second protector, wherein the needle passes through the first opening but not the second opening in the ready to use position (see Fig. 1); 
Wherein the first protector body comprises: 
a proximal wall (6) having a perimeter defining an opening (7) having the needle passing therethrough (see Fig. 1), a first arm (8) extending distally of the proximal wall from a first end of the proximal wall and extending towards the sharpened needle tip (see Fig. 1), a distal wall (9 to 10) at an end of the first arm, and a curved arm section (see the curvature at 9) between the distal wall and an elongated portion of the first arm (see Fig. 1), a second arm (5), which comprises two spaced apart side edges (i.e. the right and left hand edges of the strut/arm), extending distally of the proximal wall from a second end of the proximal wall spaced from the first end and extending towards the sharpened needle tip (see Fig. 1), and wherein the second arm comprises a distal end (see i.e. the end received within slot S), a proximal end (see the end connected at 13 to 6), and length between the distal end and the proximal end (see Fig. 1).
Sircom, as modified, discloses the invention substantially as claimed except that the needle tip protector is employed as part of a catheter assembly – only disclosing a generic needle. However, such catheter assemblies are notoriously well-known to be used in association with needle tip protectors. For example, Woehr discloses a related tip protector (see e.g. 40) provided as part of a catheter assembly (see Fig. 1) entirely removably held in the interior of the catheter hub and, comprising:
A catheter hub (26) comprising a wall having an interior wall surface defining an interior cavity (see Fig. 1A);
A catheter tube (24) attached to and extending distally of the catheter hub, said catheter tube comprising a distal opening (see Fig. 1A);
A needle hub (12) comprising a nose section at a distal end thereof (see Fig. 1B) having a needle projecting distally out through the nose section (see Fig. 1B), wherein the needle, which has a lengthwise axis, a sharpened needle tip, and a crimp or a material build-up (61) passes through the catheter hub and the catheter tube with the sharpened needle tip extending distally of the distal opening of the catheter tube in a ready to use position, wherein the crimp or the material build up is configured to engage the perimeter defining the opening on the proximal wall of the first protector body to limit the tip protector assembly from displacing distally off of the needle in a protective position (see Fig. 1D, Par. 56); and wherein at least the distal wall of the tip protector is located within the interior cavity of the catheter hub in the ready to use position (see Fig. 1A).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the modified tip protector of the invention of Sircom to include a crimp/build-up, as disclosed by Woehr, in order to further assist in the operative function of the proximal opening of the tip protector to ensure that the needle cannot be removed from the tip protector – and it would have been further obvious for a person having ordinary skill in the art at the time the invention was made to construct the tip protector assembly of the modified invention of Sircom to be located entirely within a catheter assembly receiving a needle, as disclosed by Woehr, in order to utilize the tip protector assembly to protect a specific type of needle (i.e. a needle used to insert a catheter within the vasculature) in a known and predictable manner.
Regarding Claim 12, Sircom discloses the first arm extends further distally than the second arm (see Fig. 1).
Regarding Claim 13, Sircom discloses the distal wall of the first protector body is located to a side of the needle (see Fig. 1) and moveable distally of the needle tip in the protective position (see Fig. 3).
Regarding Claim 14, Sircom discloses at least part of the first protector (see 5) is located in the second opening in the ready to use position (see Fig. 1).
Regarding Claim 15, Sircom, as modified by Woehr, discloses the tip protector assembly is completely located inside the catheter hub in the ready to use position (see Woehr, 40 – Figs. 1-14) whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the tip protector assembly of Sircom to protect a catheter needle, in the manner disclosed by Woehr, such that in the ready to use position the protector is housed within the catheter hub such that upon removal of the catheter hub the tip protector can be moved distally along the needle to protect the distal tip of the needle after use.
Claim(s) 1-8, 10, 11, 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0182362 (“Sircom”) in view of U.S. Publication No. 2005/0075609 (“Latona”) and U.S. Publication No. 2005/0027263 (“Woehr”).
Regarding Claims 1 and 2, Sircom discloses a needle tip protector assembly (Fig. 1) comprising:
a needle (2), which has a lengthwise axis (i.e. the longitudinal axis concentric with the lumen), a sharpened needle tip (3);
a tip protector assembly (1, 4 in combination) located closer to a proximal section of the needle than the needle tip is in a ready to use position (see generally Fig. 1), said tip protector assembly comprising a first protector body (4) located inside an interior of a second protector body (1);
wherein the first protector body comprises:
a proximal wall (6) with a perimeter defining an opening having the needle passing therethrough (see Fig. 1), a distal wall (10) distal of an end of a first arm (8) said first arm extending distally of the proximal wall from a first end of the proximal wall and extending toward the sharpened needle tip (see Fig. 1), and a curved arm section (see at 9 which lies between 10 and 8 and creates a curved elbow edge);
a second arm (5) having a free end (i.e. the end slotted in opening S) extending distally of the proximal wall from a second end of the proximal wall spaced from the first end towards the sharpened needle tip (see Fig. 1), said second arm having a length between the free end and a proximal end (see Fig. 1);
wherein the second protector body comprises a distal end with a distal wall having a first opening (see the distal end of 1 – Fig. 1) and a second opening (see slot S) located between the distal end and proximal end of the second protector body (see Fig. 1), and wherein the needle passes through the first opening, but not the second opening in the ready to use position (see Fig. 1).
Sircom discloses the invention substantially as claimed except the distal wall of the first protector body moves distal to the needle tip to block and protect the needle tip. However, such walls are well-known in the art. For example, Latona describes an appreciably similar, first tip protector (10) which likewise comprises a first arm (26) and distal wall (12) having a distal opening (20a) whereby the distal wall further comprises a finger (18) at an end of the distal wall, whereby the finger (in association with the distal wall) serves to moveably create a secondary means of protection (see Fig. 5) in association with the binding at the proximal opening (20C – Par. 26) to block and protect the distal tip of the needle in a protected position. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the distal wall to be of a sufficient size and shape inclusive to a finger, as disclosed by Latona, such that in the second position (see generally Fig. 2) the distal wall and finger flexibly move with the first arm to create an obstruction to prevent any advancement of the needle that overcome the binding arrangement between the proximal opening and needle body).
Sircom, as modified, discloses the invention substantially as claimed except that the needle tip protector is employed as part of a catheter assembly – only disclosing a generic needle. However, such catheter assemblies are notoriously well-known to be used in association with needle tip protectors. For example, Woehr discloses a related tip protector (see e.g. 40) provided as part of a catheter assembly (see Fig. 1) entirely removably held in the interior of the catheter hub and, comprising:
A catheter hub (26) comprising a wall having an interior wall surface defining an interior cavity (see Fig. 1A);
A catheter tube (24) attached to and extending distally of the catheter hub, said catheter tube comprising a distal opening (see Fig. 1A);
A needle hub (12) comprising a nose section at a distal end thereof (see Fig. 1B) having a needle projecting distally out through the nose section (see Fig. 1B), wherein the needle, which has a lengthwise axis, a sharpened needle tip, and a crimp or a material build-up (61) passes through the catheter hub and the catheter tube with the sharpened needle tip extending distally of the distal opening of the catheter tube in a ready to use position, wherein the crimp or the material build up is configured to engage the perimeter defining the opening on the proximal wall of the first protector body to limit the tip protector assembly from displacing distally off of the needle in a protective position (see Fig. 1D, Par. 56); and wherein at least the distal wall of the tip protector is located within the interior cavity of the catheter hub in the ready to use position (see Fig. 1A).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the modified tip protector of the invention of Sircom to include a crimp/build-up, as disclosed by Woehr, in order to further assist in the operative function of the proximal opening of the tip protector to ensure that the needle cannot be removed from the tip protector – and it would have been further obvious for a person having ordinary skill in the art at the time the invention was made to construct the tip protector assembly of the modified invention of Sircom to be located entirely within a catheter assembly receiving a needle, as disclosed by Woehr, in order to utilize the tip protector assembly to protect a specific type of needle (i.e. a needle used to insert a catheter within the vasculature) in a known and predictable manner.
Regarding Claim 3, Sircom discloses that part (see 5) of the first protector body is located in the second opening in the ready to use position (see Fig. 1).
Regarding Claim 4, Sircom discloses the first arm extends further distally than the second arm (see Fig. 1).
Regarding Claim 5, Sircom discloses the first arm crosses the lengthwise axis of the needle in the ready to use position (see Fig. 1).
Regarding Claim 6, Sircom discloses the second arm is located in the second opening (see Fig. 1).
Regarding Claim 7, Sircom discloses at least part of the first protector body is located in the second opening in the ready to use position (see Fig. 1).
Regarding Claim 8, Sircom, as modified by Woehr, discloses the tip protector assembly is completely located inside the catheter hub in the ready to use position (see Woehr, 40 – Figs. 1-14) whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the tip protector assembly of Sircom to protect a catheter needle, in the manner disclosed by Woehr, such that in the ready to use position the protector is housed within the catheter hub such that upon removal of the catheter hub the tip protector can be moved distally along the needle to protect the distal tip of the needle after use.
Regarding Claim 10, Sircom, as modified (see Clm. 9) discloses the invention substantially as claimed except device comprises a “finger” on the first arm biased by the needle in the ready to use position. Sircom discloses the distal wall (9, 10) to be biased by the needle (by insertion through the opening formed therein), but does not disclose the distal wall to include a finger. However, such walls with fingers are well-known in the art. For example, Latona describes an appreciably similar, first tip protector (10) which likewise comprises a first arm (26) and distal wall (12) having a distal opening (20a) whereby the distal wall further comprises a finger (18) at an end of the distal wall, whereby the finger (in association with the distal wall) serves to moveably create a secondary means of protection (see Fig. 5) in association with the binding at the proximal opening (20C – Par. 26) to block and protect the distal tip of the needle in a protected position. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the distal wall to be of a sufficient size and shape inclusive to a finger, as disclosed by Latona, such that in the second position (see generally Fig. 2) the distal wall and finger flexibly move with the first arm to create an obstruction to prevent any advancement of the needle that overcome the binding arrangement between the proximal opening and needle body).
Regarding Claim 11, Sircom discloses the distal end of the second arm is spaced from the needle in the ready to use position (see Fig. 1) and the protective position (see Fig. 3).
Regarding Claim 22, Sircom discloses a needle protection assembly comprising:
	Aa needle (2) projecting distally, wherein the needle has a lengthwise axis (see the longitudinal axis concentric with the cannula lumen) and a sharpened needle tip (3);
A tip protector assembly (see Fig. 11) located closer to the proximal extent of the needle than the needle tip in a ready to use position (see Fig. 1 – i.e. the protector lies between the needle tip and the proximal end of the needle and is therefore to the proximal end then the needle tip is), said tip protector assembly comprising a first protector body (4) located inside an interior of a second protector body (1 – see Fig. 1);
Wherein the second protector body comprises a distal end (circa the needle tip 3 – see Fig. 1) with a distal wall (see Fig. 1) enclosing the distal end (see Fig. 1) and having a first opening formed through the distal wall (see Fig. 1), a proximal end (i.e. the end remote from the distal end), and a second opening (i.e. slot S) located between the distal end and the proximal end of the second protector body (see Fig. 1), wherein the needle passes through the first opening (see Fig. 1) and a part (i.e. 5) of the first protector body is located in the second opening in the ready to use position (see Fig. 1);
wherein the first protector body comprises: a proximal wall (see 6) having a perimeter defining an opening (7) having the needle passing therethrough (see Fig. 1), a first arm (8) extending distally of the proximal wall from a first end of the proximal wall (see Fig. 1) and extending towards the sharpened needle tip (see Fig. 1), a distal wall (9) at an end of the first arm, a second arm (5), which comprises two spaced apart side edges (i.e. the left edge and the right edge of 5), extending distally of the proximal wall from a second end of the proximal wall spaced from the first end towards the sharpened needle tip (see Fig. 1), and wherein the second arm comprises a distal end (see circa S), a proximal end (see at 13), and length between the distal end and the proximal end (Fig. 1).
Sircom discloses the invention substantially as claimed except the invention comprises “a finger at an end of the distal wall” of the first protector body. However, such fingers are well-known in the art. For example, Latona describes an appreciably similar, first tip protector (10) which likewise comprises a first arm (26) and distal wall (12) having a distal opening (20a) whereby the distal wall further comprises a finger (18) at an end of the distal wall, whereby the finger (in association with the distal wall) serves to create a secondary means of protection (see Fig. 5) in association with the binding at the proximal opening (20C – Par. 26). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the distal wall to be of a sufficient size and shape inclusive to a finger, as disclosed by Latona, such that in the second position (see generally Fig. 2) the distal wall and finger flexibly move with the first arm to create an obstruction to prevent any advancement of the needle that overcome the binding arrangement between the proximal opening and needle body).
Sircom, as modified, discloses the invention substantially as claimed except that the needle tip protector is employed as part of a catheter assembly – only disclosing a generic needle. However, such catheter assemblies are notoriously well-known to be used in association with needle tip protectors. For example, Woehr discloses a related tip protector (see e.g. 40) provided as part of a catheter assembly (see Fig. 1) removably held in the interior of the catheter hub and, comprising:
A catheter hub (26) comprising a wall having an interior wall surface defining an interior cavity (see Fig. 1A);
A catheter tube (24) attached to and extending distally of the catheter hub, said catheter tube comprising a distal opening (see Fig. 1A);
A needle hub (12) comprising a nose section at a distal end thereof (see Fig. 1B) having a needle projecting distally out through the nose section (see Fig. 1B), wherein the needle, which has a lengthwise axis, a sharpened needle tip, and a crimp or a material build-up (61) passes through the catheter hub and the catheter tube with the sharpened needle tip extending distally of the distal opening of the catheter tube in a ready to use position, wherein the crimp or the material build up is configured to engage the perimeter defining the opening on the proximal wall of the first protector body to limit the tip protector assembly from displacing distally off of the needle in a protective position (see Fig. 1D, Par. 56); and wherein at least the distal wall of the tip protector is located within the interior cavity of the catheter hub in the ready to use position (see Fig. 1A).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the modified tip protector of the invention of Sircom to include a crimp/build-up, as disclosed by Woehr, in order to further assist in the operative function of the proximal opening of the tip protector to ensure that the needle cannot be removed from the tip protector – and it would have been further obvious for a person having ordinary skill in the art at the time the invention was made to construct the tip protector assembly of the modified invention of Sircom to be located within a catheter assembly receiving a needle, as disclosed by Woehr, in order to utilize the tip protector assembly to protect a specific type of needle (i.e. a needle used to insert a catheter within the vasculature) in a known and predictable manner.
Regarding Claim 23, Sircom, as modified, discloses the finger on the first arm (see addition in view of Latona as prefaced above) is biased by the needle (i.e. the needle is inserted into the opening formed on the distal wall to hold the distal wall – and the finger in view of Latona – in a biased condition) (see generally Fig. 1, Sircom; see also Fig. 6, Latona).
Regarding Claim 24, Sircom discloses wherein the distal end of the second arm is spaced from the needle in the ready to use position and the protective position (see Fig. 1 and 3).
Regarding Claim 25, Sircom discloses the first arm extends further distally than the second arm (see Fig. 1).
Regarding Claim 26, Sircom, as modified by Woehr, discloses the tip protector assembly is completely located inside the catheter hub in the ready to use position (see Woehr, 40 – Figs. 1-14) whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the tip protector assembly of Sircom to protect a catheter needle, in the manner disclosed by Woehr, such that in the ready to use position the protector is housed within the catheter hub such that upon removal of the catheter hub the tip protector can be moved distally along the needle to protect the distal tip of the needle after use.
Regarding Claim 27, Sircom discloses a curved arm portion (5) of the first protector is located in the second opening in the ready to use position (see Fig. 1).

Claim(s) 22-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/93940 (“Howell”).
Regarding Claim 22, Howell discloses a catheter assembly (10) comprising:
A catheter hub (24) comprising a wall having an interior wall surface defining an interior cavity (see Fig. 75);
Aa catheter tube (21) attached to and extending distally of the catheter hub, said catheter tube comprising a distal opening (see Fig. 1);
A needle hub (34) comprising a nose (i.e. the junction between 34 and 31) section at a distal end thereof having a needle (31) projecting distally out through the nose section, wherein the needle, which has a lengthwise axis, a sharpened needle tip (32), and a crimp or a material build up (38), passes through the catheter hub and the catheter tube with the sharpened needle tip extending distally of the distal opening of the catheter tube in a ready to use position (see Fig. 1);
A tip protector assembly (see Fig. 75) removably held in the interior of the catheter hub (see Fig. 74) and located closer to the nose section than the needle tip in the ready to use position (see Fig. 1), said tip protector assembly comprising a first protector body (i.e. the leaf spring 1218, 896, the remainder not explicitly labeled – but corresponding to features labeled elsewhere, e.g. Fig. 13 – see Pg. 67) located inside an interior of a second protector body (see Fig. 74);
Wherein the second protector body comprises a distal end (see i.e. the nose which is received within the catheter hub), a proximal end (not labeled; see Fig. 74), and a second opening (see the open underside) located between the distal end and the proximal end of the second protector body (see Fig. 74), wherein the needle passes through the first opening and a part of the first protector body is located in the second opening in the ready to use position (see Fig. 1, see also generally Fig. 74 – i.e. the proximal portion of the first protector body projects through the opening so as to engage 1218);
Wherein the first protector body comprises: a proximal wall (not labeled – see Fig. 74, but see Fig. 13 for equivalent 310) having a perimeter defining an opening (315) having the needle passing therethrough (see Fig. 74), a first arm (320, see also inclusive to 896) extending distally of the proximal wall from a first end of the proximal wall and extending towards the sharpened needle tip (see Fig. 74), a distal wall (896) at an end of the first arm, and a finger (see Fig. 74, i.e. the proximally curved portion which depends from the distal wall) at an end of the distal wall, a second arm (i.e. the upper arm – not labeled), which comprises two spaced apart side edges (i.e. the left and right edges – see also Fig. 13 for equivalents), extending distally of the proximal wall from a second end of the proximal wall spaced from the first end towards the sharpened needle tip (see Fig. 74), and wherein the second arm comprises a distal end (i.e. the end closer to the needle tip), a proximal end (i.e. the end adjoining the proximal end wall), and length between the distal end and the proximal end (see Fig. 74); wherein the crimp or the material build up is configured to engage the perimeter defining the opening on the proximal wall of the first protector body to limit the tip protector assembly from displacing distally off of the needle in a protective position (see Fig. 75 – see also Pg. 41 in describing equivalent 315) and the distal end of the second protector body is located within the interior of the cavity of the catheter hub in the ready to use position (see Fig. 75).
Howell discloses the invention substantially as claimed except that the distal end of the second protector body comprises “a distal wall enclosing the distal end and having an opening formed through the distal wall”. Instead the distal end is shown generally open (see Fig. 74). However, in other embodiments (see Figs. 14-16), Howell discloses that the equivalent distal end of a second protector body can be provided generally open (see Fig 14 or 15) or generally closed (Fig. 16) through the inclusion of a distal wall enclosing the distal end and having a first opening formed through the distal wall. While Howell fails to extoll any specific benefits to such a distal wall, Examiner submits that Howell demonstrates its inclusion to be an obvious design choice, whereby it would be understood by the ordinary artisan that further enclosing the distal end inclusive to a distal wall feature (see Fig. 16) in association with the configuration of Fig. 74, 75 – would further impede any potential manipulation or access to the needle tip upon retraction of the needle.



    PNG
    media_image1.png
    475
    639
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    453
    700
    media_image2.png
    Greyscale



Supplemental Figure: Modification of Howell to include a clear distal wall to better cover the open cavity of the second tip protector body, whereby inclusion of such a distal wall is obviated in light of the embodiments of Fig. 14-16.
Regarding Claim 23, Howell discloses the finger on the first arm is biased by the needle in the ready to use position (see Fig. 74).
Regarding Claim 24, Howell discloses the distal end of the second arm is spaced from the needle in the ready to use position and the protective position (see Fig. 74 and 75 – see also Fig. 13 note the second arm comprises left and right halves through which the needle extends in a spaced apart fashion).
Regarding Claim 25, Howell discloses the first arm extends further distally than the second arm (see Fig. 74).
Regarding Claim 27, Howell discloses a curved arm portion of the first protector is located in the second opening in the ready to use position (see Fig. 74).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/14/2022